IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


TERRENCE BETHEA,                      :   No. 85 MAP 2014
                                      :
                  Appellant           :   Appeal from Appeal from the Order from
                                      :   Commonwealth Court dated June 18, 2014
                                      :   at Docket No. 261 MD 2014
            v.                        :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS, PA. STATE POLICE,        :
                                      :
                  Appellees           :




                                   ORDER



PER CURIAM                                        DECIDED: April 27, 2015



    AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.